Title: To John Adams from Eliphalet Fitch, 10 December 1798
From: Fitch, Eliphalet
To: Adams, John



My dear Sir,
Kingston Jamaica Decemr 10th. 1798.—

I have been favored with your kind Letter of the 2d. March, which was sometime detained at Newyork, for want of a good Conveyance.—Your Time is too much engaged at present in public Business to admit of much private Correspondence: I will therefore write you more fully at some future day.—The Purport of this Letter is to mention to you my Friend William Savage Esqre., a Son of the late Samuel Philips Savage Esqre. of Boston whom you have probably known.—I am aware that the Americans, who have served their Country, have an undoubted Claim to a Preference in public Employment; yet if the Salary allowed for a Consul or Agent in this Island is not sufficient for his Support, I would beg Leave to recommend to your Favor Mr. Savage, who has been long established as a very respectable Merchant in this Town.—He is much esteemed, and would fulfill the Trust with the greatest Honour and Fidelity.—My sincere Regards always attend you and your Family Connections, and with great Esteem I am ever very truly, / Dear Sir, / Your affectionate Relation and / much obliged Friend

Elipht. Fitch